Citation Nr: 0708779	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  02-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as degenerative disc disease of the lumbar 
spine. 

2.  Entitlement to service connection for bilateral defective 
hearing. 

3.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if any 
further action on his part is required.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is there 
current evidence of hearing loss disability.  

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veterans' status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.   

In the presence case, in correspondence of October 2001, 
March 2006, and July 2006, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
inpatient and outpatient treatment records and examination 
reports, and the transcript of an RO hearing in August 2004.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
shown below, the record includes medical opinion regarding 
the nature and etiology of the veteran's hearing loss and 
tinnitus.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes: his multiple 
contentions, including those raised at an August 2004 
hearing; service medical records; VA and private medical 
records; VA and private examination reports; and statements 
by a number of the veteran's former service colleagues.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for hearing 
loss and tinnitus.  In pertinent part, it is argued that his 
current hearing loss and tinnitus are the result of acoustic 
trauma in service, to include exposure to small arms fire and 
M-80 simulators. 

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Finally, for the purpose of applying laws administered by the 
VA, impaired hearing is considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
26 decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of 
either hearing loss or tinnitus.  In point of fact, as of the 
time of a service separation examination in January 1977, the 
veteran's ears were within normal limits, as was his hearing.

Hearing loss and tinnitus, it should be noted, were first 
documented no earlier than June 2003, fully 26 years 
following the veteran's discharge from service.  
Significantly, at that time, the veteran's private physician 
was of the opinion that it was "less likely than not" the 
case that the veteran's hearing loss and tinnitus were 
related to his past military duties, an opinion shared by a 
VA audiologist in August 2006.  

The Board observes that, at the time of the aforementioned VA 
audiometric examination in August 2006, pure tone air 
conduction threshold levels, in decibels, for the veteran's 
right ear were as follows: 20 at 250 Hertz, 15 at 500 Hertz, 
20 at 1,000 Hertz, 20 at 2,000 Hertz, 30 at 3,000 Hertz, 35 
at 4,000 Hertz, 30 at 6,000 Hertz, and 25 at 8,000 Hertz.  
Pure tone air conduction threshold levels for those same 
frequencies in the veteran's left ear were 20 at 250 Hertz, 
15 at 500 Hertz, 15 at 1,000 Hertz, 20 at 2,000 Hertz, 30 at 
3,000 Hertz, 30 at 4,000 Hertz, 30 at 6,000 Hertz, and 25 at 
8,000 Hertz.  Speech audiometry showed word recognition 
scores of 94 percent in the veteran's right ear, and 96 
percent in the left ear.  Significantly, while according to 
the examining audiologist, this represented the presence of a 
mild sensorineural hearing loss bilaterally, it does not rise 
to the level of "hearing loss disability" as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2006).

The Board has taken into consideration the contentions 
regarding the alleged origin of the disabilities at issue by 
both the veteran and his lay witnesses.  However, neither the 
veteran nor his lay witnesses are shown to possess the 
requisite medical expertise to speak to issues involving 
medical diagnosis and etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).  
Following a full review of the pertinent evidence of record, 
to include the competent medical opinion of record, the Board 
is unable to reasonably associate the veteran's hearing loss 
or tinnitus with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
those disabilities must be denied.  The doctrine of the 
benefit of the doubt rule does not apply as the preponderance 
of the evidence is against the claims.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is denied.


REMAND

The veteran claims the onset of low back disability in 
service, and attributes degenerative changes of his lumbar 
spine to the circumstances of his military police duties.  He 
has provided a June 2003 statement from a Board-certified 
family practitioner who has opined:

"It is as likely as not that [the veteran's] 
degenerative disc disease, lumbar spine could 
have manifested secondary to incidents occurring 
while he performed his M.P. duties."

An additional statement from a physician's assistant, and 
signed by a medical doctor, also indicated that it was 
"felt" that the veteran's current low back pain could be 
related to "injuries" sustained working in the military 
police.  

Medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
veteran's condition "may be associated" with service.  
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  The 
Board finds that VA medical opinion, based upon review of the 
claims folder, is necessary to decide the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete clinical records from 
the Austin, Texas VA Medical Center since 
December 2004.

2.  Upon receipt of any additional 
evidence or information, schedule the 
veteran for orthopedic examination to 
determine the nature and etiology of his 
low back disorder.  The claims folder must 
be provided to the examiner for review.  
Following examination and review of the 
claims folder, the examiner should be 
requested to provide opinion on the 
following questions:

Is it at least as likely as not (a 
likelihood of 50% or greater) that 
any currently diagnosed disability 
of the lumbar spine was first 
manifested in service or, 
alternatively, is causally related 
to events in service?
    
The examiner should provide a rationale 
for the opinion, to include discussion of 
the private medical statement that opine 
that the incidents of the veteran's 
military police duties may have resulted 
in degenerative changes in the lumbar 
spine.

3.  Thereafter, readjudicate the claim.  
If any benefit on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and provided an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


